DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 06 October 2022, incorporating the limitations of claims 2-3 into independent claim 1, has been considered and new rejections are presented below.  Claims 1 and 4-10 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0199383 to Horton et al (Horton).
Concerning claim 1, Horton discloses a pressing apparatus, comprising: a cage frame (18) for accommodating a strainer cage (32), wherein the strainer cage (32) is split in a longitudinal direction into at least two strainer-cage segments (E1 and E2 in the figure reproduced below): and, in each case, at least one sealing device (E3 in the figure reproduced below) is arranged in a region of contact surfaces (E4 in the figure reproduced below) of the strainer-cage segments, wherein the sealing device (E3) is configured to outwardly seal, as seen in the radial direction of the strainer cage, a gap (E5 in the figure reproduced below) which is present between the contact surfaces of two interconnected strainer-cage segments (see figure 4), wherein, in a region of a first of the strainer-cage segments, the sealing device (E3) has a first sealing strip (E3) that is deformable by forces bracing the contact surfaces of the two interconnected strainer-cage segments so that the gap which is present between the contact surfaces is sealed (as the strip of one cage segment is received in the recess of the other), wherein the first sealing strip (E3) of the sealing device projects from the contact surface (E4) of the first strainer-cage segment (E1).
Concerning claim 4, Horton discloses the first sealing strip (E3) is fixed in a form-fitting manner in a region of the contact surface of the first strainer-cage segment.
Concerning claim 5, Horton discloses wherein at least one of the strainer-cage segments (E2) has at least one recess or a groove (E6 in the figure reproduced below) in a region of the contact surface.
Concerning claim 6, Horton discloses the first sealing strip (E3) of the sealing device projects from the contact surface (E4) of the first strainer-cage segment (E1) into the recess (E6) of the second strainer-cage segment (E2) so that when the strainer-cage segments (E1 and E2) are connected the first sealing strip (E3) is deformed to seal the gap located between the contact surfaces.
Concerning claim 8, Horton discloses the sealing device has a second sealing strip (E7 in the figure reproduced below) that is fixed in a form-fitting manner in a region of the contact surface of the second strainer-cage segment (E2).
Concerning claim 9, Horton discloses a clamping bar (40) arranged to fix the first sealing strip (E3) in the region of the contact surface of the strainer-cage segment.
Concerning claim 10, Horton discloses the recess or groove (E6) is realized on or in a scraper and/or clamping bar (42) arranged in the region of the contact surface of the second strainer-cage segment (E2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton.
Concerning claim 7, Horton does not explicitly disclose the first sealing strip (E3) projects from the contact surface of the first strainer-cage segment (E1) to an extent which is greater than a depth of the recess or groove (E6) in the region of the corresponding contact surface of the second strainer-cage segment.
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Horton such that the first sealing strip (E3) projects from the contact surface of the first strainer-cage segment (E1) to an extent which is greater than a depth of the recess or groove (E6) in the region of the corresponding contact surface of the second strainer-cage segment as such determination would result during routine engineering practices and experimentation.  It is well known in the art for sealing elements to be slightly longer than the recess as doing so prevent movement of the sealing element which would lessen it’s ability to seal that gap.  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently (as the sealing element of both Horton and the modification would provide a sealing effect) than the prior art device, the claimed device was not patentably distinct from the prior art device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    649
    609
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
12/16/2022